Citation Nr: 1822096	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a total disability rating by reason of individual unemployability (TDIU) due to service connected disabilities.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for hypoxia, to include as due to obesity secondary to an acquired psychiatric disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In October 2017, the Veteran appeared with his attorney for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

The issues of entitlement to service connection for an acquired psychiatric disorder and hypoxia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Lastly, the Board recognizes that the Veteran seemingly attempted to raise the issue of entitlement to service connection for obstructive sleep apnea at the October 2017 hearing.  The Veteran and his attorney are advised that a claim for benefits must be submitted on the standard application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017).



FINDINGS OF FACT

1. The Veteran withdrew his pending appeal of entitlement to TDIU on the record at his October 2017 hearing.

2. The Veteran's hearing impairment does not constitute a disability for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to TDIU have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in May 2011, February 2012, April 2012, and May 2012.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  

Neither the Veteran nor his attorney has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  



II. Withdrawal

A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  A withdrawal may also be initiated by the Veteran's authorized representative.  Where, as here, an appeal withdrawal is received after the case has been transferred to the Board, the withdrawal does not become effective until the issue is dismissed by the Board.  Id. § 20.204(b)(3).

As indicated, the Veteran testified at a hearing in October 2017.  At that time, the Veteran, through his attorney, expressed his desire to withdraw the pending appeal for entitlement to TDIU.  As such, the claim for entitlement to TDIU is hereby dismissed.

III. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, supra. 


	Discussion

As a preliminary matter, the Board notes that the threshold for normal hearing is from 0 to 20 decibels; and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, impaired hearing does not constitute a disability for VA purposes when the auditory threshold in all of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is less than 40 decibels; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 25 decibels or less; or when speech recognition scores using the Maryland CNC Test are 94 percent or better.  38 C.F.R. § 3.385.

For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination. 38 C.F.R. § 4.85 (a).

Based upon a review of the record, the Board finds that service connection for bilateral hearing loss is not warranted in this case because the evidence does not reflect the Veteran's hearing impairment constitutes a disability for VA purposes.

In making this finding, the Board accords significant probative weight to the January 2012 VA audiological examination of record.  The record reflects the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record.  As such, the Board finds the findings of the VA examiner to be the most probative evidence of record as to whether the Veteran has hearing impairment that constitutes a disability for VA purposes.

In this case, report of the January 2012 VA examination reflects, in pertinent part, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
20
LEFT
25
15
25
30
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner indicated a diagnosis of sensorineural hearing loss, albeit not at a level considered to be a disability for VA purposes.  

The Board does not dispute the Veteran's previous contentions that he experiences some level of hearing impairment.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  This is further strengthened by the audiometric data.  See Hensley, supra.  As indicated, however, hearing impairment does not constitute a disability for VA purposes where, as here, the auditory threshold in all of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is less than 40 decibels; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 25 decibels or less; or when speech recognition scores using the Maryland CNC Test are 94 percent or better.  38 C.F.R. § 3.385.  To the extent the Veteran is attempting to comment as to the nature and severity of his impaired hearing, the Board finds his statements are not competent lay evidence.  

Additionally, medical treatment records since the January 2012 VA examination are consistently negative for any change in hearing impairment.  As indicated, the Veteran testified at a hearing in October 2017.  At that time, the Veteran did not indicate any worsening of severity.  As such, there is no indication or any actual worsening of severity discernable in any statement or medical report dated after January 2012.  In the absence of evidence of worsening since the January 2012 VA examination, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the Board is satisfied that the medical evidence of record adequately addresses the Veteran's current level of impairment, see generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal of the claim for entitlement to TDIU is dismissed without prejudice.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A review of the record reveals that the claim must again be remanded prior to appellate consideration.  

As a preliminary matter, the Board recognizes the inconsistent diagnoses of PTSD in the record.  On one hand, the primary record in support of the presence of PTSD is a July 2014 VA examination, which reflects a diagnosis of PTSD based on the accounts of the alleged in-service stressor related by the Veteran to the medical examiner.  At that time, the record was against verification of the occurrence of one or more of the alleged in-service stressors.  The examiner opined that it was at least as likely as not that the Veteran's PTSD was related to service.  Of note, however, the examiner also discussed psychiatric symptoms stemming from the Veteran's alleged childhood sexual assault and post-service situational stress, and that it was not possible to distinguish amongst the several varying stressors that caused or exacerbated his PTSD.  These ambiguities and/or inconsistencies regarding etiology are pervasive throughout the medical records.  (Parenthetically, the Board notes that no psychiatric symptoms were reported at the enlistment medical examination, and no diagnosis was made.  As such, the Veteran is entitled to the presumption of soundness). 

On the other hand, report of the May 2012 VA examination reflects, in pertinent part, the examiner's opinion that the Veteran does not meet the diagnostic criteria for PTSD.  Rather, the examiner noted that the Veteran's psychiatric symptoms are more appropriately diagnosed as mood disorder, not otherwise specified.  Further, the examiner indicated that the Veteran's psychiatric symptoms are more likely than not caused by or related to multiple work-related assaults in the Veteran's civilian work place.  The examiner noted that the Veteran did not seek any mental health treatment until in or around 2011, i.e., more than two decades after service.  

In December 2015, the Veteran submitted a web-page article dated in September 1981, which reported plummeted to his death when his parachute failed to properly deploy during a training exercise.  No further details were provided, e.g., the base at which this soldier was stationed, that could be construed as credible supporting evidence of the Veteran's claimed stressor.  However, the Board finds that this evidence, at the very least, triggers VA's duty to assist.  The record does not reflect an additional attempt to verify the Veteran's claimed in-service stressor after receipt of this additional evidence.  As such, the Board finds that a remand to make an additional attempt to verify the Veteran's claimed stressor is appropriate in this case.  

Additionally, the Board notes that medical treatment records also reflect varying psychiatric diagnoses, including anxiety disorder and depressive disorder.  It is well established that that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's reported symptoms and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Developmental actions regarding service connection for a diagnosed psychiatric disorder (other than PTSD) have not yet been taken.  Specifically, there is no medical opinion of record addressing whether the Veteran has a psychiatric disorder (other than PTSD) that is caused by or otherwise etiologically related to service.  As such, the Board finds that a remand is appropriate in this case to obtain such an opinion. 

Next, the Board turns to the Veteran's claim of entitlement to service connection for hypoxia.  In that regard, the Board notes that the record overwhelmingly reflects that the Veteran's hypoxia is related to his obesity.  For instance, report of the July 2014 VA examination reflects, in pertinent part, that the Veteran's hypoxia is a direct result of his morbid obesity and is not caused by or a result of service.  This is further echoed by the Veteran's medical treatment records.  

As indicated, the Veteran testified at a hearing in October 2017.  At that time, the Veteran, through his representative, acknowledged that the record overwhelmingly indicates that hypoxia is due to the Veteran's morbid obesity.  The Veteran asserted, however, that developmental actions on a secondary theory of entitlement were not taken given his weight gain began in service.

To that extent, the Board notes that it is VA's longstanding policy that obesity per se is not, in and of itself, a disease or injury for VA compensation purposes, and therefore may not be service connected.  See VAOPGCPREC 1-2017.  However, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  Id.  

Here, a statement dated in November 2011 reflects, in pertinent part, that the Veteran's experienced emotional over-eating as a coping mechanism for his psychiatric symptoms, which caused him to gain significant weight.  As indicated, the record overwhelmingly reflects the Veteran's hypoxia is caused by his morbid obesity.  

Consequently, the Board finds that it must remand the issue of entitlement to service connection as inextricably intertwined with the issue of an acquired psychiatric disorder, as the adjudication of the issue of an acquired psychiatric disorder may impact the Veteran's claim for hypoxia.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In particular, a favorable adjudication of the issue of acquired psychiatric disorder may provide the basis for secondary service connection for hypoxia with obesity serving as the intermediate step.

Accordingly, the case is REMANDED for the following action:

1. Make an additional attempt to corroborate the Veteran's alleged in-service stressors, including affording the Veteran an opportunity to provide any additional information regarding his claimed in-service stressors, to include specific names, dates, and locations.  

If the claimed PTSD stressors cannot be corroborated, issue a formal finding and notify the Veteran and his representative of such finding.  

2. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any diagnosed psychiatric disability, including PTSD.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a psychiatric disorder that conforms to either DSM-IV or DSM 5 criteria, whichever is more favorable to the Veteran? 

b. If so, the examiner should identify the specific disorder (other than PTSD) and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

c. If PTSD, the examiner should identify the corroborated stressor(s) that provide(s) the basis for the diagnosis, and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

Any opinion should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology since service, and discuss the significance, if any, of prior psychiatric diagnoses including PTSD. 

d. If, and only if, the requested development establishes a positive nexus for any psychiatric disorder, opine whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's obesity is proximately due to, or aggravated by the Veteran's psychiatric disorder.

Any opinion should reflect consideration of the Veteran's lay statements regarding emotional eating as a coping mechanism. 

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his attorney with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


